DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weh et al. (USP 4,716,938 hereinafter “Weh’).
Weh discloses a system comprising:
a fluid port (10) of a first fluid system;
a fluid connector (12, 14, 16) that fluidly connects a first fluid system with a fluid port (10) of a second fluid system, the fluid connector includes:
a generally cylindrical construction that includes a body (16), a collet assembly with a plurality of collets (26), a sleeve (12), a piston (14), and a longitudinal axis;
each collet of the plurality of collets includes exterior threads (27), the fluid port includes interior threads, and the exterior threads do not match the interior threads (shown in fig. 1).

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taneya (USP 6,283,443).
In regards to claim 21, Taneya discloses a fluid connector that fluidly connects a first fluid system with a fluid port of a second fluid system, comprising:
a generally cylindrical construction that includes a body (12), a collet assembly (20) with a plurality of collets (132), a sleeve (16), a piston (48), and a longitudinal axis;
the collet assembly surrounds a portion of the piston (shown in fig. 3);
the collet assembly is a single piece, unitary construction (shown in fig. 4); and
the collet assembly includes a ring-shaped end (120) from which the plurality of collets extend, and the ring-shaped end includes a slot (138) that allows the ring-shaped end to flex.
In regards to claim 22, Taneya further discloses the collet assembly is disposed between the sleeve and the piston (shown in fig. 3).
In regards to claim 23, Taneya further discloses the collets are configured to flex radially between a collapsed position and an expanded position (fig. 2 shows this capability), and the collets are biased to the collapsed position (shown in fig. 2).

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livers USP 2,675,829).
Livers discloses a fluid connector that fluidly connects a first fluid system with a fluid port of a second fluid system, comprising:
a generally cylindrical construction that includes a body (18), a collet assembly (28) with a plurality of collets, a sleeve (30), a piston (15, 35, 39), and a longitudinal axis;
the plurality of collets project past an end of the sleeve;
first and second handles (40) connected to the piston (connected on opposing sides of 39) at opposite diametric locations so that the first and second handles oppose one another, portions .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weh as applied to claim 19 above.
While Weh does not expressly disclose the exterior threads having a greater threads per inch than the threads per inch of the interior threads; the thread pitch may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZACHARY T DRAGICEVICH/
 Primary Examiner, Art Unit 3679  
09/16/2021